DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I in the reply filed on January 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally in response to the election of species requirement, the Applicants elected with traverse SEQ ID NOs: 1, 32, and 63. Applicants traversed the requirement by arguing that the amended claims require the detection of the methylation status of CpGs located within the nucleotide sequence of SEQ ID NO: 1, the possible combination of SEQ ID NO: 1 with the other sequences recited in claim 1 is requested to be considered in Group I since the common feature/property shared is SEQ ID NO: 1. This argument has been fully considered but is not persuasive.  The DMRs would be regarded as having the same or corresponding technical feature if the alternatives had a common property or activity and shared a significant structural element that is essential to the common property or activity.  Herein the DMR fail to share a common structure because they each comprise distinct nucleotide sequences.  Therefore they do not share any significant structural element and cannot be considered as having the same or corresponding technical feature.  The requirement is still deemed proper and is therefore made FINAL.

Claims 7, 48-49, 51, 54-55, 58, and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter (either a non-elected invention or non-elected sequences), there being no allowable generic or linking claim. 
The claims have been examined to the extent that the claims read on the elected sequence (SEQ ID NO: 1 (DMR 141)). The additionally recited sequences have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
Claims 14 and 67 have been examined to the extent that the claim reads on the elected sequence (SEQ ID NO: 32). The additionally recited sequences have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
Claims 24, 25, and 68 have been examined to the extent that the claims read on the elected sequence (SEQ ID NO: 63). The additionally recited sequences have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Objections

Claim 68 is objected to because it depends from withdrawn claim 54.   Appropriate correction is required. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 13, 14, 20, 24-25, 37, 47, and 67-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between methylated CpGs in SEQ ID NO: 1 (DMR 141) and the presence of ovarian cancer or a reduced response to therapy against ovarian cancer. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “determining” in cell free DNA the methylation status of one or more CpG sites located in SEQ ID NO: 1 (DMR 141). It is not clear that “determining” requires any “wet” laboratory steps. The broadest reasonable 
Additionally claim 25 recites a step of “comparing” a fraction or ratio with a standard or cut off.  The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental process. For example, one may “compare” two things by thinking about them.
Further claim 37 recites a step of “determining” the response of a human individual suffering from ovarian cancer to therapy.  The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental process. For example, one may “determine” the response by thinking about a lab report. 
Claim 67 recites a step of “determining” a nucleic acid sequence of claim 48.  The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental process. For example, one may determine a sequence by reading sequencing data in a laboratory report. 
Finally claim 68 recites a step of “determining” the primer pair of claim 54.  The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental process. For example, one may determine the primer pair by reading a list of reagents needed to conduct an assay. 
	  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	It is noted that claim 47 recites a step of “administering” carboplatin, paclitaxel, docetaxel, cisplatin, liposomal doxorubicin, gemcitabine, trabectedin, etoposide, cyclophosphamide, an angiogenesis inhibitor or a PARP inhibitor to a human within 3 months of the individual having been determined by the method of claim 37 to not respond to a therapy against cancer. It is not clear how the “administering” step applies the exception.  While it is nominally related to the law of nature, the administering does not apply or use the exception in any way.  Thus, this administering step does not integrate the law of nature into a practical application. 

Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims require providing a biological sample comprising cell free DNA (clm 1) and treating the DNA with an agent that differentially modified DNA based on the methylation status of one or more CpGs located within (clm 13). . These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The teachings in the specification demonstrate the well understood, routine, conventional nature of the additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0052] Methods of collecting such biological samples will be known to the person of ordinary skill, in particular the collection of whole blood (e.g. by needle-puncture of a suitable vein of the woman), and the subsequent preparation of plasma or serum from the whole blood (such as described in the examples hereof).

[0054] Steps of subsequent processing can include centrifugation or other methods to separate intact cells (such as red and nucleated blood cells) from the biological sample, preparation of plasma or serum from a blood sample and/or extraction of cell-free DNA from the biological. Suitable methods for extraction of cell free DNA, in particular from plasma or serum are described in the examples herein. For example, the QIAamp Circulating Nucleic Acid and/or Daisy Blood and Tissue extraction product series of Qiagen, as well as automated systems for DNA extraction such as the QiaSymphony (Qiagen), Chemagen 360 (PerkinElmer). The same, analogous or modified procedures may be used to subsequently process other biological fluids, such as urine, tears, breast aspirate or vaginal swabs (or cervical smears), to isolate cell-free DNA therefrom, as too to subsequently process other biological fluids such as urine, saliva, sweat, tears, phlegm, smegma, semen and colonic wash.

[0085] Accordingly, the present invention also includes those embodiments of the method that include a step of treating said DNA with an agent that differentially modifies said DNA based on the methylation status of one or more CpGs located within. Such agents will be known to the person of ordinary skill and include the use of one or more methylation sensitive restriction enzyme and/or of a bisulphite-based reaction. The use of bisulphite or methylation-sensitive restriction enzymes to study differential methylation will be well known to the person of ordinary skill, who may apply teachings of standard texts or adaptation of published methods such as Poon et al (2002), Nygren et al (2010) or Yegnasubramanian et al (2006, Nuc Acid Res 34:e19).

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding Claims 1-2, 4, 13, 14, 20, 24-25, 37, and 47  it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of determining the presence or absence of cancer or response to therapy against an ovarian cancer, yet the method only requires active process steps of “providing” a sample and “determining” the methylation status of CpGs in SEQ ID NO: 1. Thus it is not clear if applicant intends to cover only a method of “providing” a sample and “determining” the methylation status of CpGs in SEQ ID NO: 1 OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. It is noted that the claim further recites a “wherein” clause stating that the presence of two or more methylated CpGs in SEQ ID NO: 1 indicates the presence of ovarian cancer or a reduced response to therapy against the ovarian cancer.  However Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed. 
Claims 24 and 25 are indefinite over “(as applicable)”. The claims are considered indefinite because the claims contain information in parentheses.  Parentheticals make the claims indefinite because it is unclear whether the information in the parentheses has the same, less, or more weight as the rest of the claim language.  This rejection may be overcome by deleting the information in parentheses.

Claim 47 is rejected as being indefinite.  Claim 47 requires administering a chemotherapeutic agent to a “human individual having been determined by the method of claim 37 to not respond to a therapy against the cancer”.  This recitation is confusing because neither claim 37 nor claim 1 recite an active process step of “determining that a human will not respond to a therapy against the cancer”.  Claims 1 and 37 merely recite that an intended use of the claimed method is to determine the response to therapy against the cancer.  However the claims do not actually require doing this. It is noted that claim 1 recites a “wherein” clause stating that the presence of two or more methylated CpGs in SEQ ID NO: 1 indicates the presence of ovarian cancer or a reduced response to therapy against the ovarian cancer.  However Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed. 
Regarding claim 67 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of determining or detecting the presence or absence of cancer or response to therapy against an ovarian cancer, yet the method only requires active process steps of “determining” the nucleic acid sequence of claim 48. Thus it is not clear if applicant intends to cover only a method of “determining” the nucleic acid sequence of claim 48 OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims.  



Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 1-2, 4, 13, 14, 20, 24-25, 37, 47, and 67-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Scope of the Claims/Nature of the Invention
Claims 1, 2, 4, 13-14, 20, 24-25, 37, and 47 are drawn to methods of determining the presence or absence of, or response to therapy against a ovarian cancer in a woman.  The claims encompass being able to predict response to any type of therapy against ovarian cancer (i.e., radiation, surgery, alkylating agents, anti-metabolites, topoisomerase inhibitors, hormone treatments, immunotherapy, etc.). 
The claims recite a first step of providing a biological sample from said human individual, said sample comprising cell-free DNA of said human individual. The claims broadly encompass ANY type of biological sample that comprises cell free DNA (serum, plasma, synovial fluid, urine, cerebral spinal fluid, etc.). 
The claims recite a second step of determining, in at least one molecule of said cell-free DNA, the methylation status at one or more CpGs located within SEQ ID NO: 1 (DMR #141) or an allelic variant and/or complementary sequence. It is noted that SEQ ID NO: 1 is 136 bp long. The claims encompass determining the methylation status of any CpG site within this region.   
The claims recite a wherein clause stating that the presence in at least one of said cell-free DNA molecules of two or methylated CpGs located in the nucleotide sequence of SEQ ID NO: 1 indicates the presence of, or a reduced response to therapy against, the ovarian cancer. 
Claim 67 is drawn to methods of determining the presence or absence of, or response to therapy against a ovarian cancer in a woman.  The claims encompass being able to predict 
The claim recites a single step of determining a nucleic acid sequence comprising at least 10 contiguous nucleotides of SEQ ID NO: 32. 
Claim 68 is drawn to methods of determining the presence or absence of, or response to therapy against a ovarian cancer in a woman.  The claims encompass being able to predict response to any type of therapy against ovarian cancer (i.e., radiation, surgery, alkylating agents, anti-metabolites, topoisomerase inhibitors, hormone treatments, immunotherapy, etc.). 
The claim recites a single step of determining a primer pair comprising at least 10 contiguous bases comprised in SEQ ID NO: 63. 
The nature of the invention requires a reliable correlation between (i) the methylation status of one or more CpG sites in SEQ ID NO: 1; (ii) at least 10 contiguous nucleotides of SEQ ID NO: 32; and (iii) a primer pair comprising at least 10 contiguous bases comprised in SEQ ID NO: 63 and the presence of ovarian cancer. Further the nature of the invention requires a reliable correlation between (i) the methylation status of one or more CpG sites in SEQ ID NO: 1; (ii) at least 10 contiguous nucleotides of SEQ ID NO: 32; and (iii) a primer pair comprising at least 10 contiguous bases comprised in SEQ ID NO: 63 and the response to any type of therapy for ovarian cancer (i.e., radiation, surgery, alkylating agents, anti-metabolites, topoisomerase inhibitors, hormone treatments, immunotherapy, etc.) 
Teachings in the Specification and Examples
The specification (para 0249) teaches that to study ovarian cancer the inventors used a total of 703 tissue and 251 serum samples in seven sets (FIG. 1). The specification (para 0252) teaches that DNA was isolated from tissue and serum samples and bisulfite converted. 

The specification (paras 0264-0266) teaches that DNA methylation marker discovery was performed using tissue samples. 
The specification (paras 0267) teaches that in the assay development phase they used ultra-deep BS sequencing to develop serum assays for the 31 candidate regions in 59 serum samples from Set 1. Based on sensitivity and specificity, nine markers were selected for further validation in Set 2. In Sets 1&2 combined, the specificity/sensitivity of the top four candidate markers referred to Regions #141, #144, #204 and #228 to discriminate HGS OC from healthy women or those with a benign pelvic mass.  
The specification (paras 0269-0270) teaches that in the assay validation phase they validated the findings with markers #141, #204 and #228. 
The specification (paras 0271-0272) teaches that they recruited 25 ovarian cancer patients who received carboplatin-based neoadjuvant chemotherapy. Compared with the pre-treatment sample, all three DNAme markers (markers #141, #204 and #228) dropped substantially and more dramatically compared to CA125 after one and two cycles (FIG. 4A-D and FIGS. 11, 12, 13). Whereas CA125 dynamics was not able to discriminate chemotherapy-responders from non-responders, serum DNAme correctly identified 78% and 86% of responders and non-responders. 
State of the Art and the Unpredictability of the Art
While methods of measuring the methylation status of CpG sites in a DMR are known in the art, correlating the methylation status of CpG sites with the presence of cancer or response to therapy for cancer are highly unpredictable. The unpredictability will be discussed below.


    PNG
    media_image1.png
    188
    547
    media_image1.png
    Greyscale

The specification (Table 2) also teaches the particular patterns of the epigenetic markers associated with the presence of ovarian cancer. 

    PNG
    media_image2.png
    217
    581
    media_image2.png
    Greyscale


As shown above there are 7 total CpG sites in DMR 141, and all 7 CpG sites are methylated in ovarian cancer (1=methylated, X= methylated or unmethylated). While the specification provides enablement for detecting OC when the 7 CpGs sites are methylated in cell free DNA, the specification does not provide enablement for detecting OC when only two or more of the 
The claims are drawn to a method of determining the presence or absence of, or response to therapy against, ovarian cancer by determining a nucleic acid sequence comprising at least 10 contiguous bases comprised in SEQ ID NO: 32. SEQ ID NO:32 shows a “possible” sequence of the bisulfite converted DMRs.

    PNG
    media_image3.png
    129
    484
    media_image3.png
    Greyscale

However this is not equivalent to showing an actual sequence that is correlated with ovarian cancer.  Further the claims encompass determining ovarian cancer or response to therapy by looking at 10 contiguous bases and there are regions where 10 contagious bases of SEQ ID NO: 32 do not even have methylated nucleotides.  The specification does not provide enablement for using SEQ ID NO: 32 in its entirety or fragments of SEQ ID NO: 32 to determine ovarian cancer or response to treatment. 
The claims are drawn to a method of determining the presence or absence of, or response to therapy against, ovarian cancer by determining a primer pair comprising at least 10 contiguous bases comprised in SEQ ID NO: 63. This method is non-sensical because you cannot determine cancer or response to treatment based on detection of a primer pair. Any 10 mer fragment is expected to occur numerous times throughout the gene and it would not be specific to DMR 141.  The specification does not provide enablement for this method. 

Additionally it is highly unpredictable if the results obtained using serum samples could be extrapolated to ANY biological sample type comprising cell free DNA (serum, plasma, synovial fluid, urine, cerebral spinal fluid, etc.). The specification only presents data on the analysis of serum samples. In the absence of evidence to the contrary, it is highly unpredictable if the disclosed differentially methylated CpG sites will be differentially method in other types of cell free DNA samples obtained from cancer subjects in comparison to healthy subjects. 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to determine the presence of ovarian cancer or the response to therapy for ovarian cancer by measuring the methylation status of two or more CpG sites in DMR #141.  

The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the guidance presented in the specification and the working . 

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 13, 20, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legendre (Clinical Epigenetics 2015 7:100).
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A 
Regarding Claim 1 Legendre teaches that whole genome bisulfite sequencing of cell free DNA identified a signature associated with metastatic breast cancer (title).  Legendre teaches they characterized the plasma methylome of MBC by paired end whole genome bisulfite sequencing to identify DMRs that were uniquely found in circulating cfDNA of a pool of 40 MBC when compared with a pool of 40H and a pool of 40 DFS (page 2, col 1). As such Legendre teaches providing a biological sample from a human individual comprising cell-free DNA (the plasma sample) and determining the cell free DNA the methylation status of CpG sites within SEQ ID NO: 1 (DMR #141) (since they analyzed the entire genome). While Legendre teaches all of the claimed method steps, Legendre does not teach a correlation between SEQ ID NO: 1 (DMR #141) and ovarian cancer or response to therapy. However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. In the instant case the preamble is considered to be an intended use of the claimed method. It is noted that the claim further recites a “wherein” clause stating that the presence of two or more methylated CpGs in SEQ ID NO: 1 indicates the presence of ovarian cancer or a reduced response to therapy against the ovarian cancer.  However Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed. 
Regarding Claim 2 Legendre the biological sample is a plasma sample  (page 2, col 1).
Regarding Claim 4 Legendre teaches they characterized the plasma methylome of MBC by paired end whole genome bisulfite sequencing to identify DMRs that were uniquely found in 
Regarding Claim 13 Legendre teaches they characterized the plasma methylome of MBC by paired end whole genome bisulfite sequencing to identify DMRs that were uniquely found in circulating cfDNA of a pool of 40 MBC when compared with a pool of 40H and a pool of 40 DFS (page 2, col 1). Thus they teach a step of treating cell-free DNA with an agent (bisulfite) that differentially modifies cell-free DNA based on the methylation status of one or more CpGs located within.
Regarding Claim 20 Legendre teaches they characterized the plasma methylome of MBC by paired end whole genome bisulfite sequencing to identify DMRs that were uniquely found in circulating cfDNA of a pool of 40 MBC when compared with a pool of 40H and a pool of 40 DFS (page 2, col 1). Thus Legendre teaches a method wherein the methylation status of CpG(s) is determined in multiple molecules of cell-free DNA (since samples where pooled). 
Regarding Claim 37 it is noted again that Legendre teaches all of the claimed method steps, but does not teach a correlation between SEQ ID NO: 1 (DMR #141) and ovarian cancer or response to therapy. However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. In the instant case claim 37 merely recites and intended use of the method and does not require performing any additional steps. 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-2, 4, 13-14, 20, 24-25, 37, 47, and 67-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 13-14, 20, 24-25, 37, 47-49, 51, 54-55, 58, 60, 67, and 71 of copending Application No. 16/469,963. Although the claims at issue are not identical, they are not patentably distinct from each other.
In the instant case both sets of claims are drawn to a method of determining the presence or absence of, or response to therapy against, an ovarian cancer in a woman, said method comprising the steps: providing a biological sample from said woman, said sample comprising cell-free DNA of said woman; and determining, in at least one molecule of said cell-free DNA, the methylation status at one or more CpGs located within SEQ ID NO: 1 or an allelic variant and/or complementary sequence of said nucleotide sequence(s), wherein, the presence in at least one of said cell-free DNA molecules of two or more methylated CpGs located in SEQ ID NO: 1 indicates the presence of, or a reduced response to therapy against, an ovarian cancer in said woman (see clm 1 of the copending application). Further each of the limitations of claims 2, 4, 13-14, 20, 24-25, 37, 47, and 67-68 are also set forth in the claims of the copending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Improper Markush Group

10. 	Claims 1-2, 4, 13-14, 20, 24-25, 37, 47, and 67-68 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush groupings:
(i) one or more of the nucleotide sequences independently selected from the group consisting of: SEQ ID NOs: 1, 2, 3, 4,  5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30 and 31 (clm 1);

(ii) one or more of said nucleotide sequences independently selected from: SEQ ID NOs: 1, 2, 3, 4 10, 12, 14, 15, 18, 19, 20, 21, 23, 24, 25, 26, 27, 28, 29 and 30 (clms 1, 4);

(iii) one or more of said nucleotide sequences independently selected from: SEQ ID NOs: 5, 6, 7, 8, 9, 11, 13, 16, 17, 22 and 31 (clms 1, 4);

(iv) SEQ ID NO 34 and SEQ ID NO 35 and/or SEQ ID NO 32 (clm 14); 



(vi) a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62 (clm 67). 

These Markush groups are in improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class 
Herein, the recited alternative species do not share a single structural similarity, as each DMR is located on a different chromosome and has a different nucleotide sequence.  

    PNG
    media_image4.png
    347
    546
    media_image4.png
    Greyscale


The only structural similarity present is that all of the DMRs comprise nucleotides. The fact that the DMRs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with ovarian cancer. Accordingly, while the different DMRs are asserted to have the property of being differentially methylated in ovarian cancer, they do not share a substantial structural similarity essential to this activity.
Further, the recited DMRs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the DMRs behave in the same 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA HANEY/            Primary Examiner, Art Unit 1634